https://www.hcdistrictclerk.comleDocs/Secure/Attomey$earch.aspx




                                                                                                                                                           FILED IN
 Welcome LaVeme Chang                           Log Out.
                                                                                                                                                   14th COURT OF APPEALS
            Home         CtviI       Family     j                                                                                                     HOUSTON, TEXAS
                     j           J                  Criminal      Child Support        Online Services        HR
                                                                                                                   3   About Us       Court Registry  Copies  Jury    FAQs
[WS6] Home >   Online Services       >   Attorney Search
                                                                                                                                                   6/17/2015 4:04:47 PM
                                                                                                                                                              Houston, Texas I June 17, 2015
                                                                                                                                                   CHRISTOPHER A. PRINE
  Quick Links                                        Attorney Detail                                                                                         Clerk
            Costs and Fees                          Address Information

            Child Support Records                   Bar Number:                  00783819
                                                    Name:                        Chang, LaVerne
            Jury Services
 4                                                  Street Nbr:                  511
                                                    Street:                      Lovett Blvd
            Search Our Records &
  ,-

            Documents                               City:                        Houston
                                                    State:                   TX
            Background Checks                       Zip:                     77006
  4
                                                    Phone:                   7132226025
            FREEfax
                                                    Fax:

           e-Fihng
 k

  I        Forms
                                                    Vacation Information 72 Total Week(s)
                                                                                        -




  !:1      Government Agencies                      Vacation Year:

           Historical Documents                               Region              Begin Date
       ‘                                                                                              End Date           File Date           Modified By              Modified Date
           How to Contact Us                           CIVIL I FAMLY               8/10/2015          8/14/2015          5/5/2015          Chang, LaVerne          5/5/2015 4:17:00 PM
                                                       CIVIL I FAMLY              7/20/2015           7/24/2015          5/5/2015          Chang, LaVerne
           District Clerk Biography                                                                                                                                5/5/2015 4:17:00 PM
                                                       CIVIL I FAMLY               6/812015           6112)2015          5/512015          Chang, LaVeme           5/512015 4:17:00 PM
S          Order History
                                                       CIVIL I FAMLY               6/1/2015           6/5/201 5          5/5/201 5         Chang, LaVerne          5/5/201 5 4:17:00 PM
           Update Address!
           Information


b*t        Attorney Vacation

           Search Attorney Vacation
‘
 p         Change Password



Contact Information
Civil Courthouse
201 Caroline
Houston, TX 77002


Mailing Address:
Hams County District Clerk
P.O. Box 4651
Houston, Texas 77210


Search Our Records and Documents                                       Forms                                                             Government Agencies
               Search our records and documents to                                     For your convenience, forms are available
                                                                       ‘/                                                                  __%
                                                                                                                                                      e-Gov allows users employed by
               view detailed case (cause) information                                  for downloading or printing. Click to locate
 *                                                                      f                                                                             government agencies to query and
I              including court, costs, location,
               documents, party information, and more                  ,     ,
                                                                            ,.
                                                                                       the forms you will need.
                                                                                                                                            I         retrieve documents from their office.


                                                                                       EXHIBIT”l”